UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 RODNEY RYAN GRAVES, et al.,

         Plaintiffs,
                 v.                                            Civil Action No. 17-593 (JEB)
 CYNTHIA CALLAHAN,

         Defendant.


                                    MEMORANDUM OPINION

        Pro se Plaintiffs Rodney and DeAlva Graves brought this action for money damages against

Cynthia Callahan, a judge on the Montgomery County (Maryland) Circuit Court. The Graveses are

unhappy with certain rulings Judge Callahan made in their foreclosure proceedings. Defendant now

moves to dismiss on myriad grounds. As judicial immunity (among other doctrines) bars this suit,

the Court will grant the Motion.

I.      Background

        Although their Complaint can be hard to follow at times (and apparently omits several

pages), Plaintiffs allege that, during litigation concerning a foreclosure of their property, Judge

Callahan “‘acted non judicially’ by inter alia, failing to acknowledge Rodney’s ‘legal interest’ and

standing, already established by Judge Greenberg nearly 2 years prior.” Compl. at 5. She also

purportedly erred “by not following [Maryland Rule 14-211] and unlawfully enjoining Rodney from

further filing pleadings in foreclosure process, which deprived him of due process of law for appeal.”

Id. (brackets original). The Graveses also allege that “Judge Callahan is not an appellant judge, thus

her actions were in ‘clear absence of all jurisdiction’ when she unlawfully overruled Judge

Greenberg.” Id. She further “acted outside her delegated jurisdiction while not performing functions



                                                    1
normally performed by judges of the Circuit Court for Judicial Circuit 6.” Id. Some of her conduct

“intentionally violated [Plaintiffs’] protected constitutional and civil rights because of their ‘race and

color.’” Id.

        As a result of Defendant’s alleged transgressions, Plaintiffs seek $850,000 in compensatory

damages, treble damages, and $10 million in punitive damages. Id. at 6-7.

II.     Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) permits a Court to dismiss any count of a

complaint that fails “to state a claim upon which relief can be granted.” In evaluating a motion

to dismiss, the Court “must treat the complaint’s factual allegations as true and must grant

plaintiff ‘the benefit of all inferences that can be derived from the facts alleged.’” Sparrow v.

United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (quoting Schuler v. United States,

617 F.2d 605, 608 (D.C. Cir. 1979)) (citation omitted). The Court need not accept as true,

however, “a legal conclusion couched as a factual allegation” or an inference unsupported by the

facts set forth in the Complaint. Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)).

        Rule 12(b)(6)’s pleading standard is “not meant to impose a great burden upon a

plaintiff,” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005), as a count will survive so long

as there is a “‘reasonably founded hope that the [discovery] process will reveal relevant

evidence’ to support the claim.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 n.8 (2007)

(quoting Dura Pharm., 544 U.S. at 347). While “detailed factual allegations” are not necessary

to withstand a dismissal motion, id. at 555, a complaint still “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In other words, a plaintiff

must put forth “factual content that allows the court to draw the reasonable inference that the

                                                    2
defendant is liable for the misconduct alleged.” Id. A complaint may survive even if “‘recovery

is very remote and unlikely’” or the veracity of the claims are “doubtful in fact” if the factual

matter alleged in the complaint is “enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555-56 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

        In evaluating the sufficiency of Plaintiff’s Complaint under Rule 12(b)(6), the Court may

consider “the facts alleged in the complaint, any documents either attached to or incorporated in

the complaint[,] and matters of which [the court] may take judicial notice.” EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). In addition, the Court must consider

a pro se litigant’s Complaint “in light of” all filings, including those responsive to a motion to

dismiss. Brown v. Whole Foods Market, 789 F.3d 146, 152 (D.C. Cir. 2015) (quotation

omitted). In so doing, the Court is also mindful that complaints filed by pro se litigants are

“h[e]ld to less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner,

404 U.S. 519, 520 (1972).

III.    Analysis

        While Defendant appropriately raises a host of infirmities with Plaintiffs’ pleadings, some

would just delay the litigation either here or elsewhere. For example, although Judge Callahan

questions personal jurisdiction in this case, it is unclear without discovery or further briefing whether

she may be sued here. Given that the doctrine of judicial immunity plainly shields her, however, this

seems the wisest basis on which to dispose of the matter. See Sinochem Int’l Co. v. Malaysia Int’l

Shipping Corp., 549 U.S. 422, 431 (2007) (“[A] federal court has leeway to choose among threshold

grounds for denying audience to a case on the merits.”) (quotation omitted).

        “Few doctrines were more solidly established at common law than the immunity of judges

from liability for damages for acts committed within their judicial jurisdiction.” Pierson v. Ray, 386

U.S. 547, 553-54 (1967). One purpose of the doctrine is to “protect[] judicial independence by

                                                    3
insulating judges from vexatious actions prosecuted by disgruntled litigants,” Forrester v. White, 484

U.S. 219, 225 (1988) – precisely the case here. As a result, “judges of courts of superior or general

jurisdiction are not liable to civil actions for their judicial acts, even when such acts are in excess of

their jurisdiction, and are alleged to have been done maliciously or corruptly.” Stump v. Sparkman,

435 U.S. 349, 355-56 (1978) (quotation omitted). Such immunity even covers suits claiming a

deprivation of constitutional rights. See Apton v. Wilson, 506 F.2d 83, 90 (D.C. Cir. 1974) (“The

common law immunity of judges is fully applicable in suits under 42 U.S.C. § 1983 alleging

deprivations of constitutional rights.”).

        As the Graveses here complain solely of acts taken by Judge Callahan in her judicial role,

and as they seek money damages (as opposed to some type of injunctive or declaratory relief), their

suit cannot survive. Moore v. Motz, 437 F. Supp. 2d 88, 93 (D.D.C. 2006) (citing Mireles v. Waco,

502 U.S. 9, 11 (1991)).

IV.     Conclusion

        The Court, accordingly, will dismiss the case without prejudice. A separate Order consistent

with this Memorandum Opinion shall issue this date.




                                                          /s/ James E. Boasberg
                                                          JAMES E. BOASBERG
                                                          United States District Judge
Date: May 30, 2017




                                                     4